On September 24, 1925, while Paul La Morticella was engaged in a cellar excavation he was accidentally struck on the head by some part of a tree which he was removing, resulting in his death. The insurance carrier had written a policy to La Morticella Brothers. There had been a corporation, Jackson-La Morticella Brothers, Inc., and papers had been signed changing the name to La Morticella Brothers, Ine., and left in a lawyer’s office to be filed; they had not been filed. The insurance company knew all about the change of corporate name. The policy was ’ssued in the name of La Morticella Brothers, indicating that it was a copartnership. This was done without their knowledge. It was intended to cover the operation upon which the deceased was injured and the premium was collected upon the payroE which included his wages. Held, that the State Industrial Board was warranted in reforming the policy. Award unanimously affirmed, with costs to the State Industrial Board. Present — HIE, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.